DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I (claims 1-15); Species A1 (Figs. 1-11); and Species B1 (Figs. 2, 5-10, 14, and 15B) in the reply filed on 11/12/2021 is acknowledged.
Applicant’s election of Group 1, Species A1, and Species B1 in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Specification
2)	The disclosure is objected to because of the following informalities:
Paragraph [0003], line 14, “user’s” should read “users” for grammatical correctness
Paragraph [0036], line 6, “via any suitable method now known later developed” should be rewritten for clarity and understandability
Paragraph [0061], line 9, “15b” should read “15B” for continuity
Appropriate correction is required.
Claim Objections
3)	Claims 1 and 4 are objected to because of the following informalities:
Claim 1, line 16, “longitudinal spaced ribs” should read “longitudinally spaced ribs” for clarity and continuity
Claim 4, line 1, “wherein second” should read “wherein the second” for clarity and continuity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the second rib is one rib of a second group of ribs” in lines 1-2. However, it is unclear if “second” is being used as a placeholder, or as an actual claimed element, as there is no “first group of ribs” recited in claim 1. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “The needle guard device of claim 1” in claim 6, line 1, as “The needle guard device of claim 5”, as claim 5 recites “a first group of ribs”.

Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keim et al. (U.S. PGPUB 20160325051), hereinafter Keim, in view of Bunch (U.S. 20170014578), hereinafter Bunch, further in view of Wilkinson (U.S. PGPUB 20060129173), hereinafter Wilkinson.
	Regarding claim 1, Keim teaches a needle guard grip device (Fig. 7, 7 and 9) comprising:
	a body (Fig. 7; 7) extending from a first end (as shown in Annotated Fig. 7) to a second end (as shown in Annotated Fig. 7) along a central longitudinal axis of the body (as shown in Annotated Fig. 7), wherein the body further comprises:
		an interior cavity (internal to 7) extending from an opening in the first end of the body to a wall (Fig. 7, 12) extending perpendicularly to the central longitudinal axis (Examiner interprets the wall to extend perpendicularly to the central longitudinal 
	a retainer (Fig. 7; 9) disposed in the internal cavity and having a tab (Fig. 7; 13) extending from a portion of the retainer, wherein the tab extends at an angle to the central longitudinal axis. 

    PNG
    media_image1.png
    357
    553
    media_image1.png
    Greyscale

Annotated Fig. 7 (Keim)
	Keim fails to teach wherein the body further comprises a plurality of ribs extending perpendicularly to the central longitudinal axis, wherein the plurality of ribs includes a first set of longitudinally spaced ribs disposed on a first side of the central longitudinal axis, and a second set of longitudinally spaced ribs disposed on a second side of the central longitudinal axis that is opposite of the first side, wherein, moving along the central longitudinal axis, ribs of the first set of longitudinally spaced ribs alternate with ribs of the second set of longitudinally spaced ribs, wherein one rib of the plurality of ribs is positioned closer to the second end of the body than the wall, and 
	Keim further teaches a secondary embodiment of a retainer (Fig. 4; 9) disposed within an interior cavity and having a tab (Fig. 4; 9.3) extending from a portion of the retainer closest to the first end of the body (insertion of a drug delivery device (2) from a first end of the retainer to a second end of the retainer would require the tab to be extending from a portion of the retainer closest to the first end of the body, as shown in Fig. 4), wherein the tab extends toward the central longitudinal axis and at an angle to the central longitudinal axis (as shown in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Keim to include a tab extending from a portion of the retainer closest to the first end of the body, wherein the tab extends toward the central longitudinal axis, as taught by a second embodiment of Keim. Doing so would have increased the security of a needle guard (Fig. 4; 5) within the retainer [Paragraph 0064]. Additionally, Keim teaches that “modifications (additions and/or removals) of various components of the apparatuses, methods and/or systems and embodiments described herein may be made without departing from the full scope and spirit of the present invention, which encompass such modifications and any and all equivalents thereof” [Paragraph 0117]. 
	However, modified Keim still fails to teach wherein the body further comprises a plurality of ribs extending perpendicularly to the central longitudinal axis, wherein the 
Bunch teaches a needle guard grip device (Fig. 1; 11) comprising:
	a body (examiner interprets the external portion of the needle guard grip device to be the body) extending from a first end (Fig. 1; 11.1) to a second end (Fig. 1; 11.10), along a central longitudinal axis (axis along which needle Fig. 1; 4 runs) of the body, wherein the body further comprises:
		a plurality of ribs (Fig. 1; 11.2) extending perpendicularly to the central longitudinal axis; and
		an interior cavity (where shield Fig. 2; 5 is inserted) extending from an opening (opening that shield Fig. 2; 5 must enter through) in the first end of the body; 
comprising a first rib (as shown in Annotated Fig. 1) and a second rib (as shown in Annotated Fig. 1); and
	a retainer (Fig. 1; 11.3 and 11.4) disposed in the interior cavity (as shown in Fig. 1) and having a tab (Fig. 1; 11.4) extending from a portion of the retainer closest to the 

    PNG
    media_image2.png
    574
    470
    media_image2.png
    Greyscale

Annotated Fig. 2 (Bunch)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Keim to include a plurality of ribs extending perpendicularly to the central longitudinal axis, as taught by Bunch, and to place the plurality of ribs such that one rib of the plurality of ribs is closer 
	However, Keim in view of Bunch still fails to teach wherein the plurality of ribs includes a first set of longitudinally spaced ribs disposed on a first side of the central longitudinal axis, and a second set of longitudinally spaced ribs disposed on a second side of the central longitudinal axis that is opposite the first side, wherein, moving along the central longitudinal axis, ribs of the first set of longitudinally spaced ribs alternate with ribs of the second set of longitudinally spaced ribs; and wherein one rib of the plurality of ribs is positioned closer to the second end of the body than the wall, and wherein a first rib of the first set of longitudinally spaced ribs includes a convex external surface, and wherein a second rib of the first set of longitudinal spaced ribs includes a concave external surface.
	Wilkinson teaches a grip device (Fig. 1; 12), comprising: 
	a body (Fig. 1; 20) extending from a first end (Fig. 1; 24) to a second end (Fig. 1; 22) along a central longitudinal axis of the body (as shown in Annotated Fig. 1), wherein the body further comprises:
		a plurality of ribs (Fig. 4; 36), wherein the plurality of includes a first set of ribs disposed on a first side (Fig. 4; 28) of the central longitudinal axis, and a second set of ribs disposed on a second side (Fig. 4; 30) of the central longitudinal axis;


    PNG
    media_image3.png
    773
    480
    media_image3.png
    Greyscale

Annotated Fig. 1 (Wilkinson)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of ribs of Keim in view 
	However, Keim in view of Bunch, further in view of Wilkinson still fails to teach wherein, moving along the central longitudinal axis, ribs of the first set of longitudinally spaced ribs alternate with ribs of the second set of longitudinally spaced ribs.
	It appears that the device of Keim in view of Bunch, further in view of Wilkinson would operate equally well with the claimed alternating spacing of ribs, as applicant has not disclosed that the alternating spacing claimed solves any stated problem or is for any particular purpose, indicating simply that the “may” be alternatingly arranged (Specification as currently filed, Paragraph [0048]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Keim in view of Bunch, further in view of Wilkinson to have the ribs of the first set of longitudinally spaced ribs alternate with ribs of the second set of longitudinally spaced ribs, moving along the central longitudinal axis because it appears to be an arbitrary design consideration which fails to patentably distinguish over Keim in view of Bunch, further in view of Wilkinson. 


    PNG
    media_image4.png
    504
    824
    media_image4.png
    Greyscale

Definition of “Opening” from Dictionary.com
	Regarding claim 3, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 1, wherein the first rib is positioned closer to the first end of the body than the second end of the body (as shown in Bunch Annotated Fig. 2). 
	Regarding claim 4, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 3, wherein the second rib is positioned closer to 
	Regarding claim 5, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 1, wherein the first rib is one rib of a first group of ribs that include convex external surfaces (as shown in Annotated Fig. 1 of Wilkinson). 
	Regarding claim 6, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 5, wherein the second rib is one rib of a second group of ribs that include concave external surfaces (as shown in Annotated Fig. 1 of Wilkinson).
	Regarding claim 7, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 1, wherein each rib of the plurality of ribs extends from a first side wall of the body to a second side wall of the body. Examiner interprets Keim in view of Bunch, further in view of Wilkinson to meet this claimed limitation, as the modification to make the ribs of Keim in view of Bunch like those of Wilkinson would require a “90° rotation” of the ribs of Wilkinson to be perpendicular to the central longitudinal axis, as claimed. As the ribs of Wilkinson do not extend around the entirety of the body, or extend the full length of the body from the first end to the second end, which would require there to be some space, i.e. a first sidewall and a second sidewall, between which the ribs extend.
	Regarding claim 8, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 1, wherein the retainer is a clip having an opposing pair of arms (wherein one arm is shown in Annotated Fig. 3), wherein each 

    PNG
    media_image5.png
    367
    407
    media_image5.png
    Greyscale

Annotated Fig. 3 (Keim)
	Regarding claim 9, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 1, wherein the retainer is positioned entirely within the interior cavity of the body (as shown in Fig. 7 of Keim).
	Regarding claim 10, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 1, wherein the retainer is a clip having an opposing pair of arms (wherein one arm of the opposing pair of arms is shown in Annotated Fig. 3-1) connected together by a planar surface (as shown in Annotated Fig. 3-1) extending perpendicularly to the central longitudinal axis.

    PNG
    media_image6.png
    367
    407
    media_image6.png
    Greyscale

Annotated Fig. 3-1 (Keim)
	Regarding claim 11, Keim teaches a needle guard grip device (Fig. 7, 7 and 9) comprising:
	a body (Fig. 7; 7) extending from a first end (as shown in Annotated Fig. 7) to a second end (as shown in Annotated Fig. 7) along a central longitudinal axis of the body (as shown in Annotated Fig. 7), the body comprising:
		an interior cavity (internal to 7) extending from an opening in the first end of the body to a wall (Fig. 7, 12) extending perpendicularly to the central longitudinal axis (Examiner interprets the wall to extend perpendicularly to the central longitudinal axis because of the inward facing ends of each portion 12.1 and 12.2 of 12 [Paragraph 0073]); and

	Keim fails to teach wherein the body comprises a plurality of ribs, wherein (i) a first group of ribs of the plurality of ribs have convex surfaces and (ii) a second group of ribs of the plurality of ribs have concave external surfaces; and wherein the clip includes a pair of arms depending from the planar surface and extending towards the first end of the body, wherein a first arm of the pair of arms includes a tab extending away from the first arm and toward the central longitudinal axis.
	Keim further teaches a secondary embodiment of a clip (Fig. 4; 9) disposed within the interior cavity, wherein the clip includes a planar surface (as shown in Annotated Fig. 3-1) extending perpendicularly to the central longitudinal axis, a pair of arms (where one arm of the pair of arms is shown in Annotated Fig. 3) depending from the planar surface and extending towards the first end of the body, wherein a first arm of the pair of arms includes a tab (Fig. 4; 9.3) extending away from the first arm and toward the central longitudinal axis (as shown in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Keim to include a pair of arms, a first arm of the pair of arms including a tab extending away from the first arm and toward the central longitudinal axis, as taught by a second embodiment of Keim. Doing so would have increased the security of a needle guard (Fig. 4; 5) within the retainer [Paragraph 0064]. Additionally, Keim teaches that “modifications (additions and/or removals) of various components of the apparatuses, methods and/or systems 
	However, modified Keim still fails to teach wherein the body comprises a plurality of ribs, wherein (i) a first group of ribs of the plurality of ribs have convex surfaces and (ii) a second group of ribs of the plurality of ribs have concave external surfaces.
Bunch teaches a needle guard grip device (Fig. 1; 11) comprising:
	a body (examiner interprets the external portion of the needle guard grip device to be the body) extending from a first end (Fig. 1; 11.1) to a second end (Fig. 1; 11.10), along a central longitudinal axis (axis along which needle Fig. 1; 4 runs) of the body, the body comprising:
		a plurality of ribs (Fig. 1; 11.2); and
		an interior cavity (where shield Fig. 2; 5 is inserted) extending from an opening (opening that shield Fig. 2; 5 must enter through) in the first end of the body; and
	a clip (Fig. 1; 11.3 and 11.14) disposed in the interior cavity (as shown in Fig. 1), wherein the clip includes a planar surface (wherein the clip attached to the second end 11.10) extending perpendicularly to the central axis, a pair of arms (Fig. 1; 11.3) depending from the planar surface and extending towards the first end of the body, wherein a first arm of the pair of arms includes a tab (Fig. 1; 11.4) extending away from the first arm and toward the central longitudinal axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Keim to include a 
	However, Keim in view of Bunch still fails to teach wherein (i) a first group of ribs of the plurality of ribs have convex surfaces and (ii) a second group of ribs of the plurality of ribs have concave external surfaces.
	Wilkinson teaches a grip device (Fig. 1; 12), comprising: 
	a body (Fig. 1; 20) extending from a first end (Fig. 1; 24) to a second end (Fig. 1; 22) along a central longitudinal axis of the body (as shown in Annotated Fig. 1), the body comprising:
		a plurality of ribs (Fig. 4; 36), wherein (i) a first group of ribs of the plurality of ribs have convex external surfaces (as shown in Annotated Fig. 1), and (ii) a second group of ribs of the plurality of ribs have concave external surfaces (as shown in Annotated Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of ribs of Keim in view of Bunch (which are longitudinally spaced) to have (i) a first group of ribs of the plurality of ribs have convex external surfaces, and (ii) a second group of ribs of the plurality of ribs have concave external surfaces, as taught by Wilkinson. Doing so forms an indentation which allows for easier gripping and maneuvering of the grip device [Paragraph 0084].
	Regarding claim 12, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard grip device of claim 11, wherein each arm of the pair of arms extends 
	Regarding claim 13, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard device of claim 11, wherein a rib of the plurality of ribs lies in a plan perpendicular to the central longitudinal axis (as shown in Bunch, Fig. 1).
	Regarding claim 14, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard device of claim 11, wherein the tab extends towards the second end of the body (as shown in Annotated Fig. 4) at an angle to the central longitudinal axis (as shown in Fig. 4).

    PNG
    media_image7.png
    349
    389
    media_image7.png
    Greyscale

Annotated Fig. 4 (Keim)
	Regarding claim 15, Keim in view of Bunch, further in view of Wilkinson teaches the needle guard device of claim 11, wherein the first end of the body has a first cross-sectional dimension (as shown in Fig. 3) and the second end of the body has a second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second cross-sectional dimension of Keim in view of Bunch, further in view of Wilkinson to be larger than the first cross-sectional dimension, as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform different than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.) (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Conclusion
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783